Case 1:14-cv-02887-JLK-MEH Document 262-13 Filed 04/29/20 USDC Colorado Page 1 of
                                       2




                      Exhibit AA
 Case 1:14-cv-02887-JLK-MEH Document 262-13 Filed 04/29/20 USDC Colorado Page 2 of
                                        2
                                                 Detainee Work Detail Application
                                          The GEO Group, Inc/Aurora/ICE Processing Center

  Detainee Name                               Detainee Number                          Dorm               Date                Arrival Date

  This Facility has a work member detail program for the following areas. Ifyou would like to participate please indicate by checking the box
  following the position.
            POSIDON                                                                    POSIDON
  Food Service (Kitchen)                                                    Barbershop
  Laundry                                                                   Maintenance
  Dorm Cleaning                                                             Libraiy
  Housekeeping (Days)                                                       Exterior
  Housekeeping (Nights)                                                     Intake
  Recreation                                                                Medical Detail
  Recreation Tee. Assistant                                                 Seg!SMU Clean-up
  Floor Crew                                                                Special Detail
  {For GEO USE ONLV) Area(s) Approved: .
  There are 40 paid positions in the work member detail program. Ifall paid positions are filled, would you be interested in working on a voluntaiy
  basis? YES            NO
  Please list all previous experience in the specific areas that you are interested in working:



                                                              Work Detail Orientation
      1.   Work detail members will wear complete and clean uniforms.
      2.   Work detail members will report directly to their job assignment on time. Work detail members will also remain on their job
           assignment (except as excused and escorted to the dorms or other location) until their work assignment is completed.
      3. Work detail members will take extra care to follow all facility rules and job assignment requirements.
      4. Work detail members will not aid anyone in passing notes or any other items form one detainee to another.
      5. Work detail members charged with a rule violation will be suspended pending the outcome of a discipliruuy hearing. You will be
           required to wait 60 days to reapply for a job assignment
      6. Work detail members who fail to perform to the job's expectation will be terminated from their job assignment
      7. Work detail members will receive $1.00 per work day. The maximum paid out will be $1.00 per day. You must sign the detainee pay
           sheet on the day the work is performed. Failure to sign the sheet may result in not getting paid for the day.
      8. All work detail members serve at the pleasure of the facility and may be removed from their work status without prior notice of
           justification.
                                                  Detainee Voluntary Work Program Agreement
  Detainees that participate in the volunteer work program will not be permitted to work in excess of eight (8) hours daily or 40 hours weekly.

  Detainees that participate in the volunteer work program are required to work according to an assigned work schedule and to participate in all
  work related training. Unexcused absence from work or unsatisfactory work performance could result on removal from the voluntaiy work
  program. Detainees must adhere to all safety regulations and to all medical and grooming standards associated within the work assignment

  I , - - - - - - - - ~ #_ _ _ _ _ _ _ _ _have read, understand and agree to comply with the above. I have received and
    (Detainee Name)
  Understand relevant training regarding my work assignment



  Work Assignment                       Detainee ID#                  Detainee Signature                               Date




CONFIDENTIAL                                                                                                             GEO_MEN 00057594
